Exhibit 99.1 FORM 4 JOINT FILER INFORMATION Name: Belvedere Capital Partners LLC Address: One Maritime Plaza, Suite 825, San Francisco, CA 94111 Designated Filer: California Community Financial Institutions Fund Limited Partnership Date of Event Requiring Statement: 06/28/2006 Issuer Name and Ticker or Trading Symbol: Placer Sierra Bancshares [PLSB] Signature Belvedere Capital Partners LLC By: J. Thomas Byrom, Manager By: /s/ J. Thomas Byrom Authorized Signatory Name: J. Thomas Byrom Address: One Maritime Plaza, Suite 825, San Francisco, CA 94111 Designated Filer: California Community Financial Institutions Fund Limited Partnership Date of Event Requiring Statement: 06/28/2006 Issuer Name and Ticker or Trading Symbol: Placer Sierra Bancshares [PLSB] Signature J. Thomas Byrom By: /s/ J. Thomas Byrom Authorized Signatory
